In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: June 13, 2017)
                                      No. 16-608V

* * * * * * * * * * * * *
CATHERINE CINTRON, As parent
                        *                                     UNPUBLISHED
and legal representative of her minor
                        *
son, E.C.,              *                                     Decision on Joint Stipulation;
                        *                                     Autoimmune Hemolytic Anemia;
         Petitioner,    *                                     Influenzae b (“Hib”) Vaccine;
                        *                                     Diphtheria-tetanus-acellular
v.                      *                                     Pertussis (“DTaP”) Vaccine;
                        *                                     Inactivated Polio Virus (“IPV”)
SECRETARY OF HEALTH     *                                     Vaccine; Rotavirus Vaccine;
AND HUMAN SERVICES,     *                                     Pneumococcal (“Prevnar”)
                        *                                     Vaccine.
         Respondent.    *
                        *
* * * * * * * * * * * * *
Elizabeth Muldowney, Rawls McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Michael P. Milmoe, US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

      On May 24, 2016, Catherine Cintron [“Ms. Cintron,” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program2 on behalf of her minor

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
son, E.C. Petitioner alleges that E.C. developed autoimmune hemolytic anemia after receiving
influenzae b (“Hib”), diphtheria-tetanus-acellular pertussis (“DTaP”), inactivated polio virus
(“IPV”), pneumococcal (“Prevnar”), and rotavirus vaccinations on May 31, 2013. See
Stipulation, filed June 12, 2017, at ¶¶ 1-4. Respondent denies that any of the aforementioned
immunizations caused E.C.’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On June 12, 2017, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $65,000.00 in the form of a check payable to petitioner, Catherine
           Cintron, as legal representative of E.C. This amount represents compensation for
           all damages that would be available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                               s/ Mindy Michaels Roth
                                  Mindy Michaels Roth
                                  Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                  2